Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following an investigation, petitioner was asked to submit a urine sample. After the urine sample twice tested positive for the presence of cannabinoids, petitioner was charged in a misbehavior report with violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance. Petitioner was found guilty following a disciplinary hearing and the determination was affirmed upon administrative appeal. This proceeding ensued.
The misbehavior report, accompanied by the positive test result and the testimony at the hearing, provide substantial evidence to support the determination of guilt (see Matter of Pollard v Goord, 18 AD3d 1041, 1042 [2005]; Matter of Zippo v Goord, 2 AD3d 1006, 1006 [2003]). Contrary to petitioner’s contention, the request for urinalysis test form and testimony from the correction officer who collected, tested and destroyed the sample establish a secure chain of custody and that proper testing procedures were followed (see 7 NYCRR 1020.4 [e]; Mat*1102ter of Burgos-Morales v Goord, 22 AD3d 999, 1000 [2005]; Matter of Ranson v Selsky, 22 AD3d 935, 935-936 [2005]). Petitioner’s remaining contentions, including that he was denied relevant documentary evidence and that the hearing transcript was inadequate for meaningful review, are either unpreserved or have been determined to be without merit.
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.